Case 1:18-cv-04561-ILG-SMG Document 38 Filed 12/04/18 Page 1 of 1 PageID #: 231


                                                                              HUNTON ANDREWS KURTH LLP
                                                                              SUITE 4100
                                                                              600 PEACHTREE STREET, N.E.
                                                                              ATLANTA, GEORGIA 30308-2216


                                                                              TEL 404 • 888 • 4000
                                                                              FAX 404 • 888 • 4190


                                                                              KURT A. POWELL
                                                                              DIRECT DIAL: 404 • 888 • 4015
                                                                              EMAIL: KPowell@huntonAK.com

                                                                              FILE NO: 080892.0000033 .[71680941]
   December 4, 2018

   Honorable Magistrate Judge Steven M. Gold
   United States District Court Eastern District of New York
   225 Cadman Plaza East
   Chambers 1217, Courtroom 13-D
   Brooklyn, New York 11201


   Re:       Reliant Transportation, Inc. v. Division 1181 Amalgamated Transit Union - New York
             Employees’ Pension Fund et al; Case No. 1:18-cv-04561-ILG-SMG

   Dear Judge Gold:

            This Firm represents Plaintiffs in the above-referenced matter and is submitting this
   joint letter with Defendants’ approval.

           Under the Court’s current order (Dkt #37), Defendants’ motion to dismiss Plaintiffs’
   amended complaint is due December 7, 2018. The Parties recently have met and conferred,
   but disagree as to whether discovery in this matter should proceed. The Parties therefore
   respectfully request that the Court schedule a telephonic status conference to discuss this
   issue.

             The Parties thank the Court for its attention to this matter.


                                                                Very truly yours,

                                                                /s/Kurt A. Powell



   cc: All counsel of record (via ECF)




      ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
         MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                  www.HuntonAK.com
